             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 1 of 16




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANGELA LEWIS, individually and on                 CASE NO. C21-5190 BHS
 8   behalf of all others similarly situated
                                                       ORDER ON MOTIONS TO
 9                            Plaintiff,               CONSOLIDATE ACTIONS,
            v.                                         APPOINT LEAD PLAINTIFF, AND
10                                                     APPROVE SELECTION OF LEAD
     CYTODYN, INC., et al.                             AND LIASON COUNSEL
11
                              Defendants.
12

13
            This matter comes before the Court on Movant Dr. Smila Kodali’s motion to
14
     consolidate actions, appoint lead plaintiff, and approve her selection of lead and liaison
15
     counsel, Dkt. 22, and Movant Brian Joe Courter and Courter and Sons LLC’s
16
     (collectively “Courter”) motion for consolidation of related actions, appointment as lead
17
     plaintiff, and approval of selection of counsel, Dkt. 26. The Court has considered the
18
     briefing filed in support of and in opposition to the motion and the remainder of the file
19
     and hereby rules as follows.
20

21

22

23
     ORDER - 1
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 2 of 16




 1                   I.   FACTUAL & PROCEDURAL BACKGROUND

 2          This action is a putative securities class action lawsuit against Defendant

 3   CytoDyn, Inc. and two of its executive officers, Defendants Nader Pourhassen and

 4   Michael Mulholland. Dkt. 1. The action asserts claims on behalf of a proposed class of all

 5   persons or entities who purchased or otherwise acquired CytoDyn common stock

 6   between March 27, 2020 and March 9, 2021 (the “Class Period”). Id. ¶ 1.

 7          CytoDyn is a publicly traded biotechnology company headquartered in

 8   Vancouver, Washington and incorporated in Delaware. Id. ¶¶ 2, 14. Its business is

 9   primarily focused on the development and commercialization of a drug called

10   Leronlimab, which has been promoted as a potential therapy for HIV patients. Id.

11   Throughout 2019, CytonDyn’s stock traded for less than $1.00 a share. Id. ¶ 4. Plaintiff

12   alleges that, at the beginning of the COVID-19 pandemic in March 2020, CytoDyn began

13   marketing Leronlimab as a treatment for COVID-19. Id. ¶¶ 3, 20. At its peak, on June 30,

14   2020, CytoDyn’s stock reached over $10 per share. Id. ¶¶ 4, 29.

15          The class alleges that Defendants made materially false and misleading statements

16   and failed to disclose material, adverse facts about CytoDyn’s business and operations.

17   See id. ¶¶ 20, 33, 38. Specifically, Plaintiff alleges that Defendants misrepresented and/or

18   failed to disclose that CytoDyn had overstated the viability of Leronlimab as a COVID-

19   19 treatment, that CytoDyn had engaged in a wrongful scheme with its lender, Iliad

20   Research and Trading, L.P., and Iliad’s principal, John Fife, in violation of the dealer

21   registration requirements under federal securities law, and that CytoDyn had not actually

22   requested emergency use authorization from the Food and Drug Administration for

23
     ORDER - 2
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 3 of 16




 1   Leronlimab as a COVID-19 treatment. Id. ¶¶ 43–44, 48–50. CytoDyn was accused of

 2   “massaging the data” in its Leronlimab study, and as a result the price of CytoDyn’s

 3   shares dropped significantly. After closing at $4.05 on March 5, 2021, CytoDyn shares

 4   dropped over 28% to close at $2.91 on March 8, 2021. On March 9, 2021, CytoDyn

 5   shares dropped an additional 19% to close at $2.35. Id. ¶¶ 50–51.

 6          Plaintiff Angela Lewis filed this action on March 17, 2021, alleging violations of

 7   § 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b),

 8   and violations of § 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). Dkt. 1. On April 9,

 9   2021, a related securities class action was filed in Goodwin v. CytoDyn, Inc., et al., No.

10   21-cv-05260-BHS-MLP. Goodwin, like this case, alleges violations of §§ 10(b) and 20(a)

11   of the Exchange Act during the same Class Period. See generally Goodwin, No. 21-cv-

12   05260-BHS-MLP, Dkt. 1, ¶¶ 1, 64, 75. Both actions bring claims on behalf of those who

13   purchase or otherwise acquired CytoDyn stock during the Class Period and name the

14   same Defendants. See id. ¶ 1. However, the plaintiff in Goodwin has since voluntary

15   dismissed the case. Id., Dkt. 16.

16          On March 18, 2021, Plaintiff Lewis (the first-filed Plaintiff) published notice

17   pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C.

18   § 78u-4(a)(1)–(3)(B)(i), over Globe Newswire, a widely circulated national business-

19   oriented wire service. See Dkt. 24-4. Members of the purported class have 60 days after

20   the date on which the notice is published to move the court to serve as lead plaintiff. 15

21   U.S.C. § 78u-4(a)(3)(A)(i)(II).

22

23
     ORDER - 3
24
                Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 4 of 16




 1          On May 17, 2021, motions to consolidate cases and to appoint lead plaintiff and

 2   approve selection of counsel were filed by Plaintiff Lewis, Dkt. 12, Movant Charles

 3   Huang, Dkt. 14, Movants Candra Evans and Kenneth Kirschenbaum, Dkt. 17, Movant

 4   Michael O’Donnell, Dkt. 19, Movant Ho “Matt” Chun, Dkt. 21, Movant Dr. Smila

 5   Kodali, Dkt. 22, and Movants Brian Joe Courter and Courter and Sons, LLC, Dkt. 26.

 6   Notices of non-opposition to competing lead plaintiff motions were then filed by

 7   O’Donnell, Dkt. 41, Huang, Dkt. 43, Evans and Kirschenbaum, Dkt. 44, and Chun

 8   withdrew his motion to appoint, Dkt. 42. Lewis did not file a response or a notice of non-

 9   opposition.1

10          Thus, the remaining two movants for lead plaintiff are Kodali and Courter. On

11   June 1, 2021, both Kodali and Courter responded to the other Movants’ motions. Dkts.

12   45, 47. On June 4, 2021, Kodali and Courter replied to the others’ responses. Dkts. 50,

13   51. On June 9, 2021, Kodali filed a surreply, requesting that the Court strike footnote 6 of

14   Courter’s reply brief and Exhibit D to the Reply Declaration of Bradley S. Keller. Dkt.

15   54.

16          Kodali and Courter contest who suffered the greater loss and therefore has the

17   largest financial interest in the relief sought by the class. On July 22, 2021, the Court

18   requested a surreply from Courter on the issue of proximate cause. Dkt. 56. On July 30,

19   2021, Courter filed the requested surreply. Dkt. 63.

20
            1
               “Except for motions for summary judgment, if a party fails to file papers in opposition
21   to a motion, such failure may be considered by the court as an admission that the motion has
     merit.” Local Rules, W.D. Wash. LCR 7(b)(2). The Court construes Lewis’s failure to respond to
22   be that she does not oppose the Court’s appointment of Kodali or Courter as lead plaintiff.

23
     ORDER - 4
24
              Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 5 of 16




 1                                       II. DISCUSSION

 2   A.     Motion to Consolidate

 3          “If actions before the court involve a common question of law or fact, the court

 4   may . . . consolidate the actions.” Fed. R. Civ. P. 42(a)(2). In determining whether to

 5   consolidate, a court “weighs the saving of time and effort consolidation would produce

 6   against any inconvenience, delay, or expense that it would cause.” Huene v. United

 7   States, 743 F.2d 703, 704 (9th Cir. 1984).

 8          While all movants agree that the Goodwin case should be consolidated with this

 9   action, see, e.g., Dkt. 47 at 6 (“All movants agree that consolidation of the above-

10   captioned actions is appropriate.”), the plaintiff in Goodwin voluntarily dismissed their

11   case, see Goodwin, No. 21-cv-05260-BHS-MLP, Dkt. 16. As such, there no longer exists

12   a need to consolidate the cases. Movants’ request to consolidate the actions is therefore

13   DENIED as moot.

14   B.     Motion to Appoint Lead Plaintiff

15          Kodali and Courter bring the remaining, unconceded motions to appoint lead

16   plaintiff. They both argue that they possess the largest financial interest in the relief

17   sought by the putative class and that they meet the requirements of Rule 23 to qualify as

18   lead plaintiff.

19          The PSLRA “instructs district courts to select as lead plaintiff the one ‘most

20   capable of adequately representing the interests of class members.’” In re Cavanaugh,

21   306 F.3d 726, 729 (9th Cir. 2002) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(i)). The

22   presumptively most adequate plaintiff is the plaintiff who has the greatest financial stake

23
     ORDER - 5
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 6 of 16




 1   in the outcome of the case and meets the requirements of Federal Rule of Civil Procedure

 2   23. See id. The Ninth Circuit holds that the PSLRA provides a three-step process for

 3   identifying the lead plaintiff. Id. “The first step consists of publicizing the pendency of

 4   the action, the claims made[,] and the purported class.” Id.

 5          “In step two, the district court must consider the losses allegedly suffered by the

 6   various plaintiffs before selecting as the ‘presumptively most adequate plaintiff’—and

 7   hence the presumptive lead plaintiff—the one who ‘has the largest financial interest in

 8   the relief sought by the class’ and ‘otherwise satisfies the requirements of Rule 23 of the

 9   Federal Rules of Civil Procedure.’” Cavanaugh, 306 F.3d at 729–30. In engaging in these

10   inquiries, “the district court must compare the financial stakes of the various plaintiffs

11   and determine which one has the most to gain from the lawsuit.” Id. at 730. The court

12   “then focus[es] its attention on that plaintiff” and determines “based on the information

13   he has provided in his pleadings and declarations, whether he satisfies the requirements

14   of Rule 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Id.

15          At the third step, the court gives “other plaintiffs an opportunity to rebut the

16   presumptive lead plaintiff's showing that it satisfies Rule 23’s typicality and adequacy

17   requirements.” Id.

18          1.     Timely Notice and Motion for Appointment

19          The plaintiff who filed the first lawsuit must publish notice of the complaint in a

20   widely circulated business publication within 20 days of filing the complaint. 15 U.S.C.

21   § 78u-4(a)(3)(A)(l). In addition, all proposed lead plaintiffs must submit a sworn

22   certification setting forth certain facts to demonstrate to the court that the plaintiff has

23
     ORDER - 6
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 7 of 16




 1   suffered more than a nominal loss, is not a professional litigant, and is otherwise

 2   interested and capable of serving as a class representative. 15 U.S.C. § 78u-4(a)(2)(A).

 3          Plaintiff Lewis was the first plaintiff to file suit, and she published notice in Globe

 4   Newswire on March 18, 2021. See Dkt. 17 at 18–19. Both Kodali and Courter filed their

 5   respective motions on May 17, 2021, within 60 days of Lewis’s notice. In addition, both

 6   Kodali and Courter filed the required certification. See Dkt. 24-1 (Kodali’s certification);

 7   Dkt. 27, Ex. A, at 7–9 (Courter’s certification). Accordingly, both Kodali and Courter

 8   have satisfied this first step of the lead plaintiff inquiry. See Cavanaugh, 306 F.3d at 729.

 9          2.     Presumptively Most Adequate Plaintiff

10                 a.      Largest Financial Interest

11          In step two of the analysis, the court determines which movant has the largest

12   financial interest in the litigation. See id. at 730. In making this determination, “the court

13   may select accounting methods that are both rational and consistently applied.” Id. at 730

14   n.4. Courts usually consider four factors: (1) total shares purchased, (2) net shares

15   purchased, (3) net funds expended, and (4) approximate loss suffered. See Frias v.

16   Dendreon Corp., 835 F. Supp. 2d 1067, 1075 (W.D. Wash. 2011).

17          Although the inquiry of who has the largest financial interest should a reasonably

18   straightforward calculation, Kodali and Courter both assert that they have the largest

19   interest. Courter claims a loss of $489,007 based on a last in, first out (“LIFO”) basis,

20   Dkt. 26 at 5, and Kodali claims a loss of $259,929 during the class period, Dkt. 22 at 2.

21   Kodali challenges Courter’s alleged loss and asserts that Courter failed to disclose his

22   sale of shares during the Class Period. See Dkt. 45 at 5–9.

23
     ORDER - 7
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 8 of 16




 1          The trend among courts nationwide has been to use LIFO in calculating competing

 2   movants’ estimated losses. See, e.g., Nicolow v. Hewlett Packard Co., Nos. 12-05980

 3   CRB, et al., 2013 WL 792642, at *4 (N.D. Cal. March 4, 2013); Bruce v. Suntech Power

 4   Holdings Co., No. 12-4061, 2012 WL 5927985, at *2 (N.D. Cal. Nov. 13, 2012); Foley v.

 5   Transocean Ltd., 272 F.R.D. 126, 127–28 (S.D.N.Y. 2011). LIFO calculates losses by

 6   assuming that the first stocks to be sold are the stocks purchased most recently prior to

 7   that sale. An alternative methodology, “first in, first out” (“FIFO”), assumes that the first

 8   stocks to be sold are the stocks that were acquired first, even if the stocks were acquired

 9   outside the class period. “The main advantage of LIFO is that, unlike FIFO, it takes into

10   account gains that might have accrued to plaintiffs during the class period due to the

11   inflation of the stock price. FIFO . . . may exaggerate losses.” In re eSpeed, Inc. Sec.

12   Litig., 232 F.R.D. 95, 101 (S.D.N.Y. 2005).

13          Based on LIFO methodology, Courter asserts that he suffered a loss of $489,007.

14   Kodali argues that the Court cannot actually determine Courter’s “true financial interest”

15   because he “did not disclose the cost basis for his large pre-Class Period position in

16   CytoDyn securities” that he sold during the Class Period. Dkt. 45 at 5–6. She asserts that

17   Courter “selectively omitted more than $560,000 in gains from sales matched against

18   opening pre-Class Period position” and that “the gains from selling his pre-Class Period

19   holdings are so large that they will greatly reduce his claimed losses far below [] Kodali’s

20   loss.” Id. at 8, 9. Kodali largely relies upon Cambridge Retirement System v. Mednax,

21   Inc., No. 18-61572-CIV-Dimitrouleas/Snow, 2018 WL 8804814 (S.D. Fla. Dec. 6, 2018),

22   and Ferreira v. Funko, Inc., No. 2:20-cv-02319-VAP-PJWx, 2020 WL 3246328 (C.D.

23
     ORDER - 8
24
              Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 9 of 16




 1   Cal. June 11, 2020), to support her position. In Funko, for example, the court concluded

 2   that a movant failed to offset its claimed loss with gains for securities purchased before

 3   the class period and sold during the class period. 2020 WL 3246328, at *7. The Funko

 4   court further concluded that it could not calculate the movant’s actual loss without

 5   knowing the basis of its pre-class period purchases and rejected that movant as lead

 6   plaintiff. Id.

 7           But the Court can calculate Courter’s actual loss based on LIFO methodology.

 8   When using LIFO to calculate the class period, courts do not typically offset the loss with

 9   pre-class period purchases and sales. As the Southern District of New York explained,

10   “losses or gains on pre-class period holdings are typically not compensable, so should not

11   be a focus of this determination.” City of Monroe Emps.’ Ret. Sys. v. Hartford Fin. Servs.

12   Grp., 269 F.R.D. 291, 295 (S.D.N.Y. 2010); see also Johnson v. Dana Corp., 236 F.R.D.

13   349, 352 (N.D. Ohio 2006) (sales matched to pre-existing holdings are excluded from the

14   damage calculation); In re Comdisco Securities Litig., No. 01 C 2110, 2004 WL 905938,

15   at *3 (N.D. Ill. Apr. 26, 2004) (finding LIFO consistent with the proper focus of

16   purchases and sales during the class period). The Court agrees with Courter and the

17   majority of courts across the country that LIFO is the appropriate methodology to use

18   here as it is “the most accurate measure of actual losses suffered by stockholders in that it

19   takes into account any gains accrued from sales during the class period.” City of Monroe,

20   236 F.R.D. at 296. Courter’s total losses using LIFO methodology are $489,006.64—

21   greater than Kodali’s loss of nearly $260,000. See Dkt. 27, Exs. A & B.

22

23
     ORDER - 9
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 10 of 16




 1          And although Courter concedes that he is a net seller, see Dkt. 51 at 9, it does not

 2   appear that he is also a “net gainer.” A net seller—one who sold more shares than

 3   purchased during the class period—who suffered a loss can still prove damages and,

 4   therefore, is still qualified to serve as lead plaintiff. See, e.g., Foley, 272 F.R.D. at 132. A

 5   movant who is both a net seller and a net gainer, on the other hand, typically is rejected

 6   as lead plaintiff because they made gains, rather than losses, during the class period. See

 7   In re McKesson HBOC, Inc. Sec. Litig., 97 F. Supp. 2d 993, 996–97 (N.D. Cal. 1999). As

 8   discussed above, Courter has suffered a loss during the Class Period, even though he sold

 9   more shares than purchased. And even based on Kodali’s methodology for calculating

10   Courter’s loss (i.e., including the pre-Class period purchases in Courter’s losses), Courter

11   would still have a loss of $196,450. Dkt. 51 at n.5.2

12          Kodali also argues that Courter’s losses do not comply with Dura

13   Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005). See Dkt. 50 at 4–5. In Dura, the

14   Supreme Court held that in a securities fraud case, a plaintiff must show that the

15   defendant proximately caused plaintiff’s losses by demonstrating that the

16   misrepresentations caused an inflation of the share price and that the “share price fell

17   significantly after the truth became known.” 544 U.S. at 347. Although Dura concerned a

18   motion to dismiss, courts can apply Dura when considering financial interest for the

19
            2
              Kodali moves to strike footnote 6 of Courter’s reply brief and Exhibit D to the reply
20   declaration, asserting that they include new arguments raised for the first time on reply. Dkt. 54.
     The Court disagrees. Courter’s calculations presented in his reply are in direct response to
21   Kodali’s asserted methodology for calculating his loss. And Kodali is not prejudiced by the
     Court’s consideration of the “new” calculation as it supports her position that she has the higher
22   financial loss and as she filed a surreply and was able to respond to the “new” arguments.

23
     ORDER - 10
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 11 of 16




 1   purposes of appointing a lead plaintiff. See In re LightInTheBox Holding Co., Ltd. Sec.

 2   Litig., No. 13 CIV. 6016 PKC, 2013 WL 6145114, at *3 (S.D.N.Y. Nov. 21, 2013)

 3   (“While the Dura court addressed a motion to dismiss, the Court’s reasoning applies with

 4   equal force to a motion to appoint lead counsel.”). A court should therefore only consider

 5   those losses that will “actually be recoverable in the class action.” Topping v. Deloitte

 6   Touche Tohmatsu CPA, 95 F. Supp. 3d 607, 617 (S.D.N.Y. 2015).

 7          Kodali asserts that Courter’s losses are incalculable as required by Dura because

 8   Courter’s losses were incurred prior to the disclosures about the alleged

 9   misrepresentations. Specifically, she argues that Courter sold a total of 220,874 shares

10   prior to August 26, 2020, the date when the Wall Street Journal first reported that

11   CytoDyn was not being considered for the government’s COVID-19 vaccine

12   development program.

13          The Court requested that Courter reply to this argument, as Kodali raised this issue

14   for the first time in her reply. Dkt. 56. In their surreply, Courter argues that the Court

15   should not apply Dura at this stage because the case includes multiple partial disclosures

16   which varied the fraud premium during the Class Period. Dkt. 63 at 4. In the alternative,

17   Courter argues that even if the Court does apply Dura, they would still have the largest

18   financial interest in the litigation. Id. at 5. Courter’s Dura-compliant loss calculation is

19   further supported by an expert forensic economist. See Dkt. 64, Ex. B, Declaration of

20   Kenneth N. Kotz. In excluding gains and losses from Class Period shares that were sold

21   prior to the pled corrective disclosures, Courter still has the largest financial interest of

22   $471,201. Dkt. 63 at 5; Dkt. 64, Ex. B.

23
     ORDER - 11
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 12 of 16




 1          The Court concludes that the complaint does not allege multiple partial disclosures

 2   and agrees with Kodali that applying Dura is appropriate at the lead plaintiff stage. The

 3   Court recognizes, however, that further development of the class’s claims may result in

 4   allegations of recoverable losses, see Dkt. 63 at 4 n.5, but as alleged, the first disclosure

 5   of misrepresentation occurred on August 26, 2020. Even so, Courter still has the largest

 6   financial interest when applying Dura at this stage—he has suffered a verified loss of

 7   $471,201 that was proximately caused by the disclosure Defendants’ misrepresentations.

 8   It could be revealed through the further development of this case that there were partial

 9   disclosures that Courter’s Dura-compliant losses are the full $489,007. But whether or

10   not Dura is applied, Courter is the movant with the largest financial loss.

11          Accordingly, the Court concludes that Courter has the largest financial interest.

12   See Cavanaugh, 306 F.3d at 730. The Court next analyzes whether Courter meets Rule

13   23’s requirements, focusing particularly on typicality and adequacy. See id.

14                 b.      Rule 23 Requirements

15          Rule 23 requires numerosity, commonality, typicality, and adequacy as

16   prerequisites to bringing a class action. See Fed. R. Civ. P. 23(a)(1)–(4). On a motion to

17   appoint a lead plaintiff, the court focuses solely on the typicality and adequacy

18   requirements. Frias, 835 F. Supp. 2d at 1075 (citing Cavanaugh, 306 F.3d at 730 n.5). A

19   court’s “Rule 23 inquiry is not as searching as it would be on a motion for class

20   certification.” Schriver v. Impac Mortg. Holdings, Inc., No. SACV 06-31 CJC (RNBx),

21   2006 WL 6886020, at *5 (C.D. Cal. May 2, 2006). “[T]he prospective lead plaintiff need

22   only make a prima facie showing that it meets the typicality and adequacy factors.” Id.

23
     ORDER - 12
24
            Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 13 of 16




 1          Courter satisfies both the typicality and adequacy factors. Typicality is generally

 2   shown when a class member’s claims “arise from the same event or course of conduct

 3   which gave rise to the claims of the class members and are founded on the same legal

 4   theory.” Frias, 835 F. Supp. 2d at 1075. Courter asserts that CytoDyn violated §§ 10(b)

 5   and 20(a) of the Exchange Act based upon, among others, Defendants’ misrepresentation

 6   and/or failure to disclose that CytoDyn had overstated the viability of Leronlimab as a

 7   COVID-19 treatment. See Dkt. 26 at 6–8. Courter thus alleges injuries similar to those of

 8   the other putative class members and makes a prima facie showing that of the typicality

 9   requirement.

10          Courter is additionally adequate. A lead plaintiff is adequate if the plaintiff does

11   not have any conflicts of interest with other putative class members and the plaintiff and

12   his counsel will vigorously litigate on the class’s behalf. Staton v. Boeing Co., 327 F.3d

13   938, 957 (9th Cir. 2003). There does not appear to be any conflicts between Courter and

14   the other putative class member. Courter is not a movant group “composed of unrelated

15   persons,” as Brian Joe Courter is the co-owner and operator of Courter and Sons LLC.

16   See Frias, 835 F. Supp. 2d at 1073–1075 (collecting cases); cf. Arciaga v. Barrett Bus.

17   Servs., Inc., Nos. C14-5884 BHS, et al., 2015 WL 791768, at *3 (W.D. Wash. Feb. 25,

18   2015) (rejecting movant group of unrelated persons). And Courter declares that they will

19   vigorously pursue the claims on behalf of the class. See Dkt. 27. Ex. C, at 14–16; see also

20   Tanne v. Autobytel, Inc., 226 F.R.D. 659, 668 (C.D. Cal. 2005) (concluding that the

21   movant was “an ‘adequate’ plaintiff because he has suffered the greatest financial loss,

22   ensuring vigorous advocacy”). Finally, Courter has retained experienced and qualified

23
     ORDER - 13
24
            Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 14 of 16




 1   counsel. See Dkt. 27, Exs. E & F. Courter has thus made a prima facie showing of the

 2   adequacy requirements.

 3          Because Courter has the largest financial interest in this litigation and has made a

 4   prima facie showing of the Rule 23 requirements, the Court concludes that Courter is the

 5   presumptively most adequate plaintiff.

 6          3.     Rebuttal of Presumption

 7          In the third step of the lead plaintiff determination process, the court must “give

 8   other plaintiffs an opportunity to rebut the presumptive lead plaintiff’s showing that it

 9   satisfies Rule 23’s typicality and adequacy requirements.” 15 U.S.C. § 78u-

10   4(a)(3)(B)(iii)(II); Cavanaugh, 306 F.3d at 730. The presumption of adequacy “may be

11   rebutted only upon proof . . . that the presumptively most adequate plaintiff” does not

12   satisfy the adequacy or typicality requirements of Rule 23. 15 U.S.C. § 78u-

13   4(a)(3)(B)(iii)(II); Cavanaugh, 306 F.3d at 729 n.2. If the presumptive lead plaintiff does

14   not meet the typicality or adequacy requirement, the Court determines whether the

15   plaintiff with the next highest stake in the litigation has made a prima facie showing of

16   typicality and adequacy. Cavanaugh, 306 F.3d at 731. “If so, it must declare that plaintiff

17   the presumptive lead plaintiff and repeat step three of the process by giving other

18   plaintiffs an opportunity to rebut that showing. This process must be repeated

19   sequentially until all challenges have been exhausted.” Id.

20          Kodali does not try to rebut that Courter’s adequacy and typicality, and instead

21   largely focuses her arguments on whether Courter has the largest financial interest.

22   Kodali raises in passing whether appointing Courter as lead plaintiff would create Article

23
     ORDER - 14
24
             Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 15 of 16




 1   III standing issues, as Courter is comprised of Brian Joe Courter and Courter and Sons

 2   LLC (of which Brian Joe Courter is a co-owner). Dkt. 45 at 6 n.2. But as Courter clarifies

 3   in reply, Brian Joe Courter is not seeking to bring claims on behalf of himself and a

 4   limited liability company, rather Brian Joe Courter and Courter and Sons LLC are

 5   seeking to jointly serve as lead plaintiff. Dkt. 51 at 6 n.2. Because she does not address

 6   Courter’s typicality or adequacy, Kodali has thus failed to rebut that Courter is the

 7   presumptively most adequate plaintiff. Courter’s motion for appointment as lead plaintiff

 8   is, therefore, GRANTED.

 9   C.     Approval of Lead Plaintiff’s Choice of Counsel

10          The PSLRA provides that the most adequate plaintiff “shall, subject to the

11   approval of the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-

12   4(a)(3)(B)(v). If the lead plaintiff makes “a reasonable choice of counsel, the district

13   court should generally defer to that choice.” Cohen v. U.S. Dist. Court for N. Dist. Of

14   Cal., 586 F.3d 703, 712 (9th Cir. 2009). A court may reject the lead plaintiff’s choice of

15   counsel, but the court does not have “the authority to select lead counsel of its own

16   choosing.” Id. at 709. The court therefore has only “the limited power to accept or reject

17   the lead plaintiff’s selection.” Id.

18          Courter has selected Kessler Topaz Meltzer Check, LLP (“Kessler Topaz”) as lead

19   counsel and Byrnes Keller Cromwell, LLP (“Byrnes Keller”) as liaison counsel and has

20   submitted both firms’ resume to the Court. Dkt. 27, Exs. E & F. The Court concludes that

21   Kessler Topaz’s resume indicates that the firm is well-qualified to serve as lead counsel

22   particularly because Kessler Topaz specializes in complex class action litigation and has

23
     ORDER - 15
24
            Case 3:21-cv-05190-BHS Document 65 Filed 08/19/21 Page 16 of 16




 1   represented clients in many class action securities cases. See id., Ex. E. Byrnes Keller is

 2   additionally qualified to serve as liaison counsel as it has substantial experience in

 3   complex litigation and securities cases. See id., Ex. F. The Court therefore approves

 4   Courter’s selection of Kessler Topaz as lead counsel and Byrnes Keller as liaison

 5   counsel. Courter’s motion for approval of selection of counsel is therefore GRANTED.

 6                                         III. ORDER

 7          Therefore, it is hereby ORDERED that Movant Kodali’s motion to consolidate

 8   actions, appoint lead plaintiff, and approve her selection of lead and liaison counsel, Dkt.

 9   22, is DENIED and that Movant Courter’s motion for consolidation of related actions,

10   appointment as lead plaintiff, and approval of selection of counsel, Dkt. 26, is

11   GRANTED in part and DENIED as moot in part. It is further ORDERED that

12   Movants Lewis, Dkt. 12, Huang, Dkt. 14, Kirschenbaum and Evans, Dkt. 17, and

13   O’Donnell’s, Dkt. 19, individual motions for appointment as lead plaintiff and approval

14   of selection of counsel are DENIED as moot.

15          The parties shall update the caption to reflect the selected lead plaintiff.

16          Dated this 19th day of August, 2021.

17

18

19
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

20

21

22

23
     ORDER - 16
24
